      Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


ALBERTA NORMAN, individually and on
behalf of other similarly situated individuals                           PLAINTIFF

v.                                       CIVIL ACTION NO. 2:19-CV-170-KS-MTP

NEIGHBORHOOD HEALTHCARE
PROVIDERS, PLLC                                                        DEFENDANT


                        MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court grants in part and denies in part

Plaintiff’s Motion to Conditionally Certify an FLSA Collective Action and Approve

Notice [14, 16], as provided below.

                                   I. BACKGROUND

      Plaintiff worked as a home health aide for Defendant. She alleges that

Defendant failed to pay her overtime compensation as required by the Fair Labor

Standards Act (“FLSA”). She filed this suit as a putative collection action and filed a

Motion to Conditionally Certify an FLSA Collective Action and Approve Notice [14,

16]. Defendant opposes the motion.

                                      II. DISCUSSION

      The FLSA requires covered employees to compensate nonexempt employees at

a minimum wage and to pay overtime rates when they work over forty hours a week.

See 29 U.S. C. §§ 206(a), 207(a). It also provides that an employee may bring suit

against an employer “for and on behalf of himself . . . and other employees similarly
      Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 2 of 13




situated.” 29 U.S.C. § 216(b). Potential plaintiffs must “opt in” to an FLSA collective

action, in contrast to Rule 23 class actions, which require class members to “opt out.”

Harris v. Hinds County, 2014 WL 457913, at *1 (S.D. Miss. Feb. 4, 2014). “If the Court

decides to conditionally certify the class, putative class members are given notice, an

opportunity to opt in to the litigation, and adequate time for discovery.” Id. at *2.

Conditional certification under the FLSA “does not produce a class with an

independent legal status, or join additional parties to the action. The sole

consequence of conditional certification is the sending of court-approved written

notice to the employees, who in turn become parties to a collective action only by filing

written consent with the court . . . .” Genesis Healthcare Corp. v. Symczyk, 569 U.S.

66, 75, 133 S. Ct. 1523, 185 L. Ed. 2d 636 (2013) (internal citation omitted).

      The Fifth Circuit has not endorsed a procedure for determining whether to

conditionally certify a class under the FLSA. Clarke v. Convergys Customer Mgmt.

Group, Inc., 370 F. Supp. 2d 601, 604 (S.D. Tex. 2005). But most district courts in this

Circuit have adopted the two-stage Lusardi approach. See Hubbard v. Gen. Dynamics

Info. Tech., Inc., 2019 WL 2774332, at *4 (S.D. Miss. July 2, 2019) (listing cases). The

Court performs a two-step analysis. Mooney v. Aramaco Servs. Co., 54 F.3d 1207,

1213 (5th Cir. 1995). The first stage is the “notice” stage, in which “the district court

makes a decision – usually based only on the pleadings and any affidavits which have

been submitted – whether notice of the action should be given to potential class

members.” Id. at 1213-14. The second stage is the “merits” or “decertification” stage.


                                           2
      Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 3 of 13




Id. at 1214. It is “typically precipitated by a motion for ‘decertification’ by the

defendant usually filed after discovery is largely complete and the matter is ready for

trial.” Id. At the decertification stage, the court “makes a factual determination” as

to whether the class members are similarly situated. Id. The present motion only

implicates the first stage of the analysis.

A.    Conditional Certification

      The Court must “determine[ ] whether the putative class members’ claims are

sufficiently similar to merit sending notice of the action to possible members of the

class.” Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 519 (5th Cir. 2010).

The plaintiff must demonstrate that “(1) there is a reasonable basis for crediting the

assertions that aggrieved individuals exist, (2) that those aggrieved individuals are

similarly situated to the plaintiff in relevant respects given the claims and defenses

asserted, and (3) that those individuals want to opt in to the lawsuit.” Harris, 2014

WL 457913 at *2. The Court considers the “pleadings and any affidavits which have

been submitted.” Id.

      The FLSA does not define the term “similarly situated,” but courts generally

look to whether the proposed class members are similarly situated “with respect to

their job requirements and with regard to their pay provisions.” Brooks v. BellSouth

Telecomm., Inc., 164 F.R.D. 561, 568 (N.D. Ala. 1995). Potential class members need

only be “similarly situated,” rather than identically situated. Hipp v. Liberty Nat’l

Life Ins. Co., 252 F.3d 1208, 1219 (11th Cir. 2001).     The plaintiff’s burden is not


                                              3
      Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 4 of 13




particularly stringent, but “it is by no means automatic.” Lima v. Int’l Catastrophe

Solutions, Inc., 493 F. Supp. 2d 793, 798 (E.D. La. 2007). “The lenient standard

requires at least a modest factual showing sufficient to demonstrate that the plaintiff

and potential plaintiffs together were victims of a common policy or plan that violated

the law.” Harris, 2014 WL 457913 at *2. But the court “should deny plaintiffs’ right

to proceed collectively if the action arises from circumstances purely personal to the

plaintiff, and not from any generally applicable rule, policy, or practice.” Id. (quoting

England v. New Century Fin. Corp., 370 F. Supp. 2d 504, 507 (M.D. La. 2005)).

      Plaintiff alleged that she has been employed as a home health aide by

Defendant for several years. Complaint at 2, Norman v. Neighborhood Healthcare

Providers, PLLC, No. 2:19-CV-170-KS-MTP (S.D. Miss. June 4, 2020), ECF No. 1. She

alleged that “Defendant’s practice was to pay overtime premium on the first ten (10)

hours of overtime per two-week pay period, but not to pay the overtime premium on

any overtime hours worked over and above the first ten (10) hours of overtime.” Id.

at 4. Moreover, she contends that “[b]eginning with the pay period starting June 23,

2019, Defendant stopped paying overtime premium altogether.” Id. She also alleged

that Defendant employs other home health aides, id. at 3, and that it “has also

suffered and permitted [them] . . . to regularly work more than forty (40) hours in

certain workweeks” without overtime pay. Id. at 4.

      In her declaration, Plaintiff stated that she has “personal knowledge that other

home health aides worked over forty (40) hours in a workweek because [she] also


                                           4
      Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 5 of 13




worked on payroll in the office . . . entering timesheets for other home health aides

and saw that other home health aides also worked more than forty (40) hours in some

workweeks.” Exhibit E to Motion to Conditionally Certify at 4, Norman v.

Neighborhood Healthcare Providers, PLLC, No. 2:19-CV-170-KS-MTP (S.D. Miss.

May 21, 2020), ECF No. 16-5. She is also “aware of other home health aides who

complained about not being paid overtime,” id., and she has “personal knowledge that

[Defendant’s] policy of initially only paying overtime for the first ten (10) hours of

overtime per pay period was companywide because . . . [Defendant’s] owner and

operator . . . held an employee meeting during which she discussed that [Defendant]

could only pay home health aides ten (10) hours of overtime per pay period.” Id. at 3.

      Finally, Plaintiff declared that “all home health aides employed by [Defendant]

had the same or similar job descriptions and performed the same basic duties –

providing companionship and respite care to Defendant’s clients.” Id. at 4. She also

attached copies of an “activity sheet” of those duties, Exhibit B to Motion to

Conditionally Certify, Norman v. Neighborhood Healthcare Providers, PLLC, No.

2:19-CV-170-KS-MTP (S.D. Miss. May 21, 2020), ECF No. 16-2, and a job description

listing the duties. Exhibit C to Motion to Conditionally Certify, Norman v.

Neighborhood Healthcare Providers, PLLC, No. 2:19-CV-170-KS-MTP (S.D. Miss.

May 21, 2020), ECF No. 16-3.

      Defendant argues that Plaintiff’s allegations and evidence are not sufficient to

meet the applicable standard because she has not provided the names of potential


                                          5
      Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 6 of 13




class members or submitted their affidavits. As this Court has previously noted,

“[a]ffidavits from potential class members affirming their intention to join the suit

are ideal for an analysis of whether the putative class members were together the

victims of a single decision, policy or plan,” but “they are not required.” Harris, 2014

WL 457913 at *3 (quoting Simmons v. T-Mobile USA, Inc., 2007 WL 210008, at *9

(S.D. Tex. Jan. 24, 2007)). “[R]equiring that multiple potential class members affirm

their intention to join the suit before notice is issued would require plaintiffs or their

counsel to solicit opt-in plaintiffs without the benefit of court-approved notice – which

defeats the purpose of this stage of the litigation.” Id.

      The Court agrees that affidavits from opt-in plaintiffs would be ideal, and the

Court is mindful of the danger of approving an unsupported fishing expedition for

potential opt-in plaintiffs. However, the Court applies a fairly “lenient” standard at

this stage of the proceedings, and Plaintiff is permitted to rely on her pleading and

any evidence she wishes to submit. Id. at *2. This is not a case where the plaintiff

presented no evidence whatsoever. Moreover, Plaintiff’s factual allegations are fairly

specific, and she did not rely on conclusory allegations or generalized language quoted

from case law. Finally, Plaintiff’s alleged experience in Defendant’s payroll office puts

her in a unique position to know whether there are other home health aides who were

denied overtime compensation.

      Defendant also argues that Plaintiff has not shown that the potential class of

plaintiffs are similarly situated to her in that she claims to have worked as both a


                                            6
      Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 7 of 13




home health aide and in the payroll office. “[C]ollective action certification is not

precluded by the fact that the putative plaintiffs performed various jobs in differing

departments and locations.” Id. at *5 (quoting Donohue v. Francis Servs., Inc., 2004

WL 1161366, at *2 (E.D. La. May 24, 2004)). They need only be “similarly situated,”

rather than identically situated. Hipp, 252 F.3d at 1219.

      Plaintiff clarified in a supplemental declaration that she “worked in

Defendant’s payroll office assisting with payroll on only two short occasions during

[her] approximately five-year employment with Defendant,” each time for

“approximately one to two months.” Exhibit A to Reply at 2-3, Norman v.

Neighborhood Healthcare Providers, PLLC, No. 2:19-CV-170-KS-MTP (S.D. Miss.

June 11, 2020), ECF No. 21-1. She “continued to provide home health aide during

those periods.” Id. at 3. Accordingly, the Court concludes that Plaintiff has sufficiently

demonstrated that she is similarly situated to other home health aides employed by

Defendant, despite having additional responsibilities for brief periods of her

employment.

      For these reasons, the Court concludes that Plaintiff has made a sufficient

showing that there are other aggrieved individuals similarly situated to her that

would want to opt in to this lawsuit. Accordingly, she has met the requirements for

conditional certification of a class for an FLSA collective action. The Court approves

issuance of a notice to the following class: All current or former home health aides

employed by Neighborhood Healthcare Providers, PLLC at any time within the three


                                            7
      Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 8 of 13




(3) years prior to the initiation of this lawsuit, who were not paid overtime for all

hours worked over forty (40) in any workweek.

B.    Form of the Notice

      “In motions for conditional certification of FLSA collective actions, the

Supreme Court has declined to determine what form court-approved notice must take

or its contents and instead has delegated these tasks to the district court’s broad

discretion.” Harris, 2014 WL 457913 at *7. The Court has examined Plaintiff’s

proposed notice, and it clearly states Plaintiff’s allegations and the class criteria. See

Exhibit L to Motion to Conditionally Certify, Norman v. Neighborhood Healthcare

Providers, PLLC, No. 2:19-CV-170-KS-MTP (S.D. Miss. May 21, 2020), ECF No. 16-

12. The Court generally finds that the proposed notice is appropriate, although some

modifications are provided below. Defendant has several objections to the proposed

notice.

      1.     E-Mail Notice

      First, Defendant argues that it is unnecessary to provide notice by e-mail, and

that first-class mail is enough to serve the FLSA’s remedial purposes. The Court does

not see any harm in permitting notice by e-mail. Much of the business previously

conducted via first-class mail has transitioned to paperless formats in recent years.

Also, this Court has allowed such notice to be provided by e-mail. See, e.g. Duggan v.

High Impact Mktg., LLC, 2019 WL 2870103, at *4 (S.D. Miss. July 3, 2019); see also

Kelley v. Alpine Site Servs., 2020 WL 1659926, at *5 (S.D. Tex. Mar. 31, 2020). Notice


                                            8
      Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 9 of 13




may be provided by e-mail, in addition to first-class mail.

      2.     Reminder Notice

      Next, Defendant argues that sending a “reminder” notice is redundant and

unnecessary. “Across the country there is a split of authority on whether reminder

notices should be allowed.” Lawrence v. A-1 Cleaning & Septic Sys., LLC, 2020 WL

2042323, at *5 (S.D. Tex. Apr. 28, 2020) (citing cases). However, as one Magistrate

Judge noted: “A reminder notice also helps ensure that those potential plaintiffs, who

read the original notice but forget about it in the hustle and bustle of daily life, are

reminded at least once about their opportunity to join the lawsuit.” Id. While there

are legitimate concerns that a reminder notice may give the impression that the

Court “actively promotes participation” in the case, that problem can be solved by

adding language “expressly stating that the Court does not encourage or discourage

participation in the case.” Id.

      This Court has permitted reminder notices on at least two separate occasions.

See, e.g. Birdie v. Brandi’s Hope Cmty. Servs., LLC, 2017 WL 2588089, at *4 (S.D.

Miss. June 14, 2017); Brown v. Phenix Transp. W., Inc., 2016 WL 3648274, at *4 (S.D.

Miss. Mar. 31, 2016). The Court also notes the transient nature and working

conditions of many home health aides, particularly in the current circumstances of a

global pandemic. See Kolasa v. BOS Solutions, Inc., 2018 WL 3370675, at *7 (W.D.

Penn. May 10, 2018) (considering the transient nature of the work performed by the

putative class members). Accordingly, the Court finds that a reminder notice would


                                           9
     Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 10 of 13




be appropriate, as long as both the initial notice and the reminder notice contain the

following language: “The Court neither encourages nor discourages your participation

in this case.”

       3.        Additional Language

       Defendant argues that the notice should inform potential class members that

they have a right to retain their own counsel, and that they could be responsible for

costs and expenses if they do not prevail. Plaintiff objects to inclusion of this

language, arguing that it would discourage participation, and that it is unnecessary

and confusing.

       The Court sees no harm in permitting such language. The information

provided is accurate, and the need for potential class members to be fully informed

outweighs any risk that they would be discouraged to participate. See Behnken v.

Luminant Min. Co., LLC, 997 F. Supp. 2d 511, 524 (N.D. Tex. 2014); Tolentino v. C

& J Spec-Rent Servs., Inc., 716 F. Supp. 2d 642, 655 (S.D. Tex. 2010); Garcia v. TWC

Admin., LLC, 2015 WL 1737932, at *7 (W.D. Tex. Apr. 16, 2015); Lee v. Veolia ES

Indus. Servs., Inc., 2013 WL 2298216, at *20 (E.D. Tex. May 23, 2013). Moreover, the

Court has already ordered the inclusion of language indicating that it neither

encourages nor discourages participation.

       Therefore, the notice must inform potential class members that they may

contact any attorney of their choosing to discuss the case, and that they have the right

to retain their own counsel. The notice must also inform potential class members that


                                          10
     Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 11 of 13




they may be liable for some costs and expenses if they do not prevail.

      4.     Contact Information

      Plaintiff requested that the Court order Defendant to produce the following

information of all potential class members: name, address, e-mail address, employee

number or unique identifier, dates of employment, cellular telephone number, date

of birth, and the last four digits of their social security number. Defendant objects to

production of the class members’ partial social security numbers, employee numbers

or identifiers, dates of birth, and e-mail addresses. The Court sustains the objection

to all but the e-mail addresses. Defendant is not required to produce the potential

class members’ social security numbers, in part or whole; employee numbers or

identifiers; and dates of birth. Plaintiff does not need social security numbers, dates

of birth, or Defendant’s internal employee identifiers to send notice to the potential

class members. The Court also orders that Defendant need not provide class

members’ cellular telephone numbers, as the Court will not permit notice by text

message.

                                   III. CONCLUSION

      For these reasons, the Court grants in part and denies in part Plaintiff’s

Motion to Conditionally Certify an FLSA Collective Action and Approve Notice [14,

16], as provided herein.

      The Court conditionally certifies this action as an FLSA collective action, and

the class shall be defined as: All current or former home health aides employed by


                                          11
     Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 12 of 13




Neighborhood Healthcare Providers, PLLC at any time within the three (3) years

prior to the initiation of this lawsuit, who were not paid overtime for all hours worked

over forty (40) in any workweek.

      Within fourteen days of the entry of this order, Defendant shall provide to

Plaintiff a list of all potential opt-in plaintiffs, containing their names, last known

addresses, e-mail address, and dates of employment.

      The Court approves the form of the notice proposed by Plaintiff, except as

provided herein. Plaintiff shall modify the notice as ordered by the Court.

      The Court denies Plaintiff’s motion insofar as Plaintiff requests that the Court

require Defendant to post the notice in its offices. An initial notice and one reminder

sent by first-class mail and e-mail are sufficient to ensure that potential class

members receive notice.

      The Court also denies Plaintiff’s motion insofar as Plaintiff requests that the

Court permit notice by text message, as many potential class members may incur

costs upon receipt of an unsolicited text message. Moreover, although the text

message would contain a link to the full notice, it would not provide all the

information contained in the notice. Finally, many people – quite reasonably – do not

care to receive unsolicited phone calls and/or text messages. Notice by first-class mail

and e-mail are sufficient to ensure that potential class members receive notice.

      The parties shall contact the chambers of the Magistrate Judge to schedule a

case management conference to discuss scheduling issues related to production of the


                                          12
     Case 2:19-cv-00170-KS-MTP Document 24 Filed 08/19/20 Page 13 of 13




information listed above, the opt-in period, and issuance of notices.

      SO ORDERED AND ADJUDGED this 19th day of August, 2020.

                                                    /s/Keith Starrett
                                                              KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                          13
